DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application No. 15/879,307, filed on January 24, 2018, now Pat. No. 10,735,569.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 11-14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 11, 15-17 and 19 of U.S. Patent No. 10,735,569. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent participate all of the limitations of claims of the instant application as follows:
Claims of the application		Claims of the patent
	1				1, 11, 16, 17
	2				15
	3				11, 17
	4				4
	8				17
	11				1, 7, 8, 16
	12				7, 8, 16
	13				4
	14				1, 16
	16				19
	19				19
Claims 5-7, 9, 10, 15, 17, 18 and 20 are also rejected since they are dependent on independent claims 1 or 11 or 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasaki et al. (Sasaki, JP 2010008480).
Re claim 1: As shown in Fig. 2, Sasaki discloses an electronic device having first and second opposing surfaces, comprising:
a housing comprising a glass portion 20 (at left of joint L) (Patent Translate, page 6, lines 16-18 and page 12, lines 2-8); 
a first display portion 100 (first half) on the first surface (at left of joint L in Fig. 3a) wherein the first display portion displays images through the glass portion 20 of the housing;
a second display portion 100 (second half) on the second surface (at right of joint L in Fig. 2a);
electronic components (flexible wiring substrate 30 in Fig. 2b and light source 50 in Figs. 8 and 11) interposed between the first and second display portions 100.
Re claim 3: The electronic device defined in claim 1 wherein the housing comprises an additional glass portion 20 (at right of joint L in Fig. 2a) and wherein the second display portion displays images through the additional glass portion 20.
Re claim 4: The electronic device defined in claim 1 wherein the first display portion 100 comprises organic light-emitting diode pixels (Patent Translate, page 23, lines 2-21).
Re claim 5: The electronic device defined in claim 1, wherein the first display portion 100 has a curved edge portion E2 as shown in Fig. 2b.
Re claim 6: The electronic device defined in claim 5 wherein the first and second display portions are joined by the curved edge portion E2 (at joint L) as shown in Fig. 2b (Patent Translate, page 14, lines 1-5).
Re claim 7: The electronic device defined in claim 6, wherein the glass portion 20 has a curved portion that covers the curved edge portion E2 as shown in Fig. 2b (Patent Translate, page 10, lines 10-13).
Re claim 8: The electronic device defined in claim 1, wherein the images extend from the first display portion 100 to the second display portion 100.
Re claim 9: The electronic device defined in claim 1, wherein the first and second display portions are separated by a portion E1/E2 of the housing as shown in Fig. 2b.
Re claim 10: The electronic device defined in claim 9, wherein the portion E1/E2 of the housing 20 is located along a sidewall (along joint L) of the electronic device as shown in Fig. 2b.
Re claim 11: As shown in Fig. 2, Sasaki discloses an electronic device, comprising:
a display 100 that wraps from a front surface (at left of joint L) of the electronic device to a back surface (at right of joint L) of the electronic device;
a transparent cover layer 20 through which the display displays images on the front and back surfaces; and 
electronic components (flexible wiring substrate 30 in Fig. 2b and light source 50 in Figs. 8 and 11) located between the front and back surfaces.
Re claim 12: The electronic device defined in claim 11 wherein the transparent cover layer 20 comprises glass (Patent Translate, page 6, lines 16-18, and page 12, lines 2-8).
Re claim 13: The electronic device defined in claim 11 wherein the display comprises organic light-emitting diode pixels (Patent Translate, page 23, lines 2-21).
Re claim 14: The electronic device defined in claim 11 wherein the display comprises a curved portion E1/E2 as shown in Fig. 2b).
Re claim 15: The electronic device define din claim 14 wherein the curved portion E1/E2 is located along a sidewall (along joint L) of the electronic device as shown in Fig. 2b.
Re claim 16: As shown in Fig. 2, Sasaki discloses an electronic device, comprising: 
a housing having a sidewall E1/E2 (along joint L);
a first display portion on a front surface (at left of joint L) of the electronic device;
a second display portion on a back surface (at right of joint L) of the electronic device, wherein the sidewall E1/E2 separates the first and second display portions; and
electronic components (flexible wiring substrate 30 in Fig. 2b and light source 50 in Figs. 8 and 11) located between the first and second display portions.
Re claim 17: The electronic device defined in claim 16 wherein the first and second display portions comprise organic light-emitting diode pixels (Patent Translate, page 23, lines 2-21).
Re claim 18: The electronic device defined in claim 16 comprising a glass cover layer 20 (Patent Translate, page 6, lines 16-18, and page 12, lines 2-8) overlapping the first display portion.
Re claim 19: The electronic device defined in claim 16 wherein the first display portion has a curved edge E2.
Re claim 20: The electronic device defined in wherein the glass cover layer 20 has a curved portion (along joint L) overlapping the curved edge E2 of the first display portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 6, 2021